[exhibit106chiricoretenti001.jpg]
Exhibit 10.6 Personal and Confidential  May 13, 2016 Mr. James M. Chirico, Jr.
Re: Retention Bonus Dear Jim: On behalf of Avaya Inc. (the “Company”), I am
pleased to offer you the opportunity to receive a retention bonus, if you agree
to the terms and conditions contained in this letter agreement (this “Retention
Bonus Agreement”), which shall be effective as of the date set forth below in
Section 8 (such date, the “Effective Date”). 1. Retention Bonus. Subject to the
terms and conditions set forth herein, you will receive a payment in the amount
of $2,000,000 (the “Retention Bonus”), subject to the Company’s receipt of your
countersignature on this Retention Bonus Agreement. Notwithstanding the
foregoing, in the event you terminate your employment with the Company without
Good Reason (as defined below) or the Company terminates your employment for
Cause (as defined below), in each case, before the eighteen (18)-month
anniversary of the Effective Date (with such anniversary date, the “Retention
Date”), you will be required to repay to the Company, within ten (10) days of
such termination, a pro-rated portion of the Retention Bonus (net of taxes
withheld from the Retention Bonus; provided, that if repayment is required after
calendar year 2016, you must pay the Company a pro-rated portion of the gross
amount of the Retention Bonus) that was paid to you, based on the length of your
continued employment with the Company from the Effective Date through the
termination date. This pro-rated portion will be calculated as per the following
formula: (x)(i) the total amount of this Retention Bonus, net of taxes withheld,
if repayment is during calendar year 2016 or (ii) the total gross amount of this
Retention Bonus if repayment is after calendar year 2016, times (y) a ratio, the
numerator of which is the total number of months of your continued employment
(for which one day or more of service shall count as a full month of employment)
from and including the Effective Date to and including the termination date, and
the denominator of which is eighteen (18), rounded to the nearest cent. For
example, if your termination date occurs nine (9) months after the Effective
Date, you will be required to repay to the Company 50% of the gross Retention
Bonus. For purposes of this Retention Bonus Agreement, “Cause,” means your (i)
material breach of your duties and responsibilities, which is not remedied
promptly after the Company gives you written notice specifying such breach, (ii)
commission of a felony, (iii) commission of theft, fraud, a material breach of
trust or any material act of dishonesty involving the Company or its
subsidiaries, or (iv) significant violation of the code of conduct of the
Company or its subsidiaries or of any statutory or common law duty of loyalty to
the Company or its subsidiaries. “Good Reason” means any of the following, in
each case, without your consent: (i) a change in your title or any material
diminution of your responsibilities or authority or the assignment of any duties
inconsistent with your position, in each case, compared to what was in effect as
of the Effective Date; (ii) a material reduction of your annual base salary
and/or target annual bonus as in effect on the Effective Date or as the same may
be increased from time to time; (iii) the Company’s failure to continue to
provide you with benefits substantially similar to those enjoyed by you under
any of the Company’s benefit plans as of the Effective Date; (iv) a relocation
of your principal office location more than fifty (50) miles from the Company’s
offices at which you are



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti002.jpg]
  2   based as of the Effective Date (except for required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations as of the Effective Date); (v) any material breach by the
Company or its affiliates of any other written agreement with you that remains
uncured for ten (10) days after you give written notice of such breach to the
Company; or (vi) the failure of the Company to obtain the assumption in writing
of its obligations under this Retention Bonus Agreement by any successor to all
or substantially all of the assets of the Company. Your right to terminate your
employment for Good Reason will not be affected by your incapacity due to
physical or mental illness. Your continued employment will not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
that constitutes Good Reason. Notwithstanding the foregoing, the occurrence of
an event that would otherwise constitute Good Reason will cease to be an event
constituting Good Reason, if you do not timely provide notice to the Company
within ninety (90) days of the date on which you first become aware of the
occurrence of that event. The Company shall have fifteen (15) days following
receipt of your written notice in which to correct in all material respects the
circumstances constituting Good Reason, and you must terminate employment within
sixty (60) days following expiration of the Company’s fifteen (15)-day cure
period. Otherwise, any claim of such circumstances constituting “Good Reason”
shall be deemed irrevocably waived by you. For purposes of this Retention Bonus
Agreement, your good faith determination of “Good Reason” shall be conclusive.
2. Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation. 3. Modification to November 2015 Retention Award. The
retention bonus in the amount of $1,000,000 which the Company granted you on
November 20, 2015, $500,000 of which was to be paid at the end of fiscal year
2016 (the “First Original Retention Payment”) and $500,000 of which was to be
paid at the end of fiscal year 2017 (the “Second Original Retention Payment”),
provided you were actively employed by the Company through the end of fiscal
year 2016 and 2017, respectively, will be modified as follows: (a) Payment of
the First Original Retention Payment will be accelerated so that you will
receive the First Original Retention Payment when the Retention Bonus is paid to
you; (b) In the event you terminate your employment with the Company without
Good Reason (as defined above) or the Company terminates your employment for
Cause (as defined above), in each case, before September 30, 2016, you will be
required to repay to the Company, within ten (10) days of such termination, a
pro-rated portion of the First Original Retention Payment (net of taxes withheld
from the First Original Retention Payment; provided, that if repayment is
required after calendar year 2016, you must pay the Company a pro-rated portion
of the gross amount of the First Original Retention Payment) that was paid to
you, based on the length of your continued employment with the Company from
November 20, 2015 through the termination date; (c) This pro-rated portion will
be calculated as per the following formula: (x)(i) the total amount of the First
Original Retention Payment, net of taxes withheld, if repayment is during
calendar year 2016 or (ii) the total gross amount of the First Original
Retention Payment if repayment is after calendar year 2016, times (y) a ratio,
the numerator of which is the total number of months of your continued
employment (for which one day or more of service shall count as a full month of
employment) from and including November 20, 2015 to and including the
termination date, and the denominator of which is eleven (11), rounded to the
nearest cent; and (d) The Second Original Retention Payment will be cancelled
and by executing this Retention Bonus Agreement you acknowledge that the Company
does not intend to pay the Second Original Retention Payment and you waive any
rights you may have to receive such Second Original Retention Payment.



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti003.jpg]
  3   4. No Right to Continued Employment. Nothing in this Retention Bonus
Agreement will confer upon you any right to continued employment with the
Company (or its subsidiaries or their respective successors) or to interfere in
any way with the right of the Company (or its subsidiaries or their respective
successors) to terminate your employment at any time. 5. Other Benefits. The
Retention Bonus is a special incentive payment to you and will not be taken into
account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive, pension, retirement, insurance or other
employee benefit plan of the Company, unless such plan or agreement expressly
provides otherwise. 6. No Assignments; Successors. This Retention Bonus
Agreement is personal to each of the parties hereto. Except as provided in this
paragraph, no party may assign or delegate any right or obligation hereunder
without first obtaining the written consent of the other party hereto. The
Company may assign this Retention Bonus Agreement to any successor to all or
substantially all of the business and/or assets of the Company; provided that
the Company will require such successor to expressly assume and agree to perform
this Retention Bonus Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. 7. Non-Competition and Non-Solicitation. In consideration of, among other
things, your initial and/or ongoing relationship with the Company, this
Retention Bonus and the First Original Retention Payment, you being granted
access to trade secrets and other confidential information of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
you acknowledge, you undertake the obligations in Appendix I attached to this
Retention Bonus Agreement. 8. Effectiveness. This Retention Bonus Agreement
shall be effective May 1, 2016. 9. Governing Law. This Retention Bonus Agreement
will be governed by, and construed under and in accordance with, the internal
laws of the State of Delaware, without reference to rules relating to conflicts
of laws. 10. Counterparts. This Retention Bonus Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument. 11. Entire
Agreement; Amendment. This Retention Bonus Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral. This
Retention Bonus Agreement may be amended or modified only by a written
instrument executed by you and the Company. 12. Section 409A Compliance.
Although the Company does not guarantee the tax treatment of the Retention
Bonus, the intent of the parties is that the Retention Bonus be exempt from the
requirements of Section 409A of the Internal Revenue Code and the regulations
and guidance promulgated thereunder, and accordingly, to the maximum extent
permitted, this Retention Bonus Agreement shall be interpreted in a manner
consistent therewith. [no more text on this page]



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti004.jpg]
  4   This Retention Bonus Agreement is intended to be a binding obligation on
you and the Company. If this Retention Bonus Agreement accurately reflects your
understanding as to the terms and conditions of the Retention Bonus, please sign
and date one copy of this Retention Bonus Agreement no later than May 20, 2016
and return the same to me for the Company’s records. You should make a copy of
the executed Retention Bonus Agreement for your records. Very truly yours, AVAYA
INC. Kevin J. Kennedy, CEO The above terms and conditions accurately reflect our
understanding regarding the terms and conditions of the Retention Bonus, and I
hereby confirm my agreement to the same. Dated: May 16, 2016 /s/ James M.
Chirico, Jr. James M. Chirico, Jr.



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti005.jpg]
  Appendix I - 1 Appendix I NON-COMPETITION AND NON-SOLICITATION By executing
the Retention Bonus Agreement, you acknowledge the importance to Avaya Inc. and
its affiliates existing now or in the future (hereinafter referred to
collectively as the “Company”), of protecting its legitimate business interests.
You further acknowledge that the Company is engaged in a highly competitive
business, that its success in the marketplace depends upon the preservation of
its confidential information and industry reputation, and that obtaining
agreements such as this one from its employees is reasonable and necessary. You
undertake the obligations in this Appendix I in consideration of your initial
and/or ongoing relationship with the Company, this Retention Bonus, you being
granted access to trade secrets and other confidential information of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which you acknowledge. As used in this Appendix I, “relationship”
refers to your employment or association as an advisor, consultant or
contractor, with the Company, as applicable. 1. Non-Competition. During your
relationship with the Company and for a period of twelve (12) months immediately
following the termination of your relationship with the Company for any reason,
whether voluntary or involuntary, you will not, directly or indirectly, whether
paid or not (a) serve as a partner, principal, licensor, licensee, employee,
consultant, officer, director, manager, agent, affiliate, representative,
advisor, promoter, associate, investor, or otherwise for, (b) directly or
indirectly, own, purchase, organize or take preparatory steps for the
organization of, or (c) build, design, finance, acquire, lease, operate, manage,
control, invest in, work or consult for or otherwise join, participate in or
affiliate him or herself with, any business whose business, product(s) or
operations are in any respect competitive with or otherwise similar to the
Company’s business. The foregoing covenant shall cover your activities in every
part of the Territory. “Territory” shall mean (a) all states of the United
States of America from which the Company derived revenue or conducted business
at any time during the two-year period prior to the date of the termination of
your relationship with the Company; and (b) all other countries from which the
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of your relationship with the
Company. The foregoing shall not prevent: (a) passive ownership by you of no
more than two percent (2%) of the equity securities of any publicly traded
company; or (b) you providing services to a division or subsidiary of a
multi-division entity or holding company, so long as (i) no division or
subsidiary to which you provide services is in any way competitive with or
similar to the business of the Company, and (ii) you are not involved in, and do
not otherwise engage in competition on behalf of, the multi-division entity or
any competing division or subsidiary thereof. 2. Non-Solicitation of Customers.
During your relationship with the Company and for a period of twelve (12) months
immediately following the termination of your relationship with the Company for
any reason, whether voluntary or involuntary, you will not, directly or
indirectly, contact, or cause to be contacted, directly or indirectly, or engage
in any form of oral, verbal, written, recorded, transcribed, or electronic
communication with any customer of the Company for the purposes of conducting
business that is competitive with or similar to that of the Company or for the
purpose of disadvantaging the Company’s business in any way; provided that this
restriction applies (i) only with respect to those customers who are or have
been a customer of the Company at any time within the immediately preceding
one-year period or whose business has been solicited on behalf of the Company by
any of its officers, employees or agents within said one-year period, other than
by form letter, blanket mailing or published advertisement, and (ii) only if you
have performed work for such customer during your relationship with the Company,
have been introduced to, or otherwise have contact with, such customer as a
result of your relationship with the Company, or have had access to Confidential
Information which would assist in the solicitation of such customer. The
foregoing restrictions shall not apply to general solicitation or advertising,
including through media and trade publications.



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti006.jpg]
  Appendix I - 2   “Confidential Information” means any and all information of
the Company, whether or not in writing, that is not generally known by others
with whom the Company competes or does business, or with whom it plans to
compete or do business, and any and all information, which, if disclosed, would
assist in competition against the Company, including but not limited to (a) all
proprietary information of the Company, including but not limited to the
products and services, technical data, methods, processes, know-how,
developments, inventions, and formulae of the Company, (b) the development,
research, testing, marketing and financial activities and strategic plans of the
Company, (c) the manner in which the Company operates, (d) its costs and sources
of supply, (e) the identity and special needs of the customers, prospective
customers and subcontractors of the Company, and (f) the people and
organizations with whom the Company has business relationships and the substance
of those relationships. Without limiting the generality of the foregoing,
Confidential Information shall specifically include: (i) any and all product
testing methodologies, product test results, research and development plans and
initiatives, marketing research, plans and analyses, strategic business plans
and budgets, and technology grids; (ii) any and all vendor, supplier and
purchase records, including without limitation the identity of contacts at any
vendor, any list of vendors or suppliers, any lists of purchase transactions
and/or prices paid; and (iii) any and all customer lists and customer and sales
records, including without limitation the identity of contacts at purchasers,
any list of purchasers, and any list of sales transactions and/or prices charged
by the Company. Confidential Information also includes any information that the
Company may receive or has received from customers, subcontractors, suppliers or
others, with any understanding, express or implied, that the information would
not be disclosed. Notwithstanding the foregoing, Confidential Information does
not include information that (A) is known or becomes known to the public in
general (other than as a result of a breach by you), (B) is or has been
independently developed or conceived by you without use of the Company’s
Confidential Information or (C) is or has been made known or disclosed to you by
a third party without a breach of any obligation of confidentiality such third
party may have to the Company of which you are aware. 3.
Non-Solicitation/Non-Hiring of Employees and Independent Contractors. During
your relationship with the Company and for a period of twelve (12) months
immediately following the termination of your relationship with the Company for
any reason, whether voluntary or involuntary, you will not, and will not assist
anyone else to, (a) hire or solicit for hiring any employee of the Company or
seek to persuade or induce any employee of the Company to discontinue employment
with the Company, or (b) hire or engage any independent contractor providing
services to the Company, or solicit, encourage or induce any independent
contractor providing services to the Company to terminate or diminish in any
substantial respect its relationship with the Company. For the purposes of this
Appendix I, an “employee” or “independent contractor” of the Company is any
person who is or was such at any time within the preceding six-month period. The
foregoing restrictions shall not apply to general solicitation or advertising,
including through media, trade publications and general job postings. 4.
Non-Solicitation of Others. You agree that for a period of twelve (12) months
immediately following the termination of your relationship with the Company, for
any reason, whether voluntary or involuntary, you will not solicit, encourage,
or induce, or cause to be solicited, encouraged or induced, directly or
indirectly, any franchisee, joint venture, supplier, vendor or contractor who
conducted business with the Company at any time during the two year period
preceding the termination of your relationship with the Company, to terminate or
adversely modify any business relationship with the Company, or not to proceed
with, or enter into, any business relationship with the Company, nor shall you
otherwise interfere with any business relationship between the Company and any
such franchisee, joint venture, supplier, vendor or contractor. 5. Notice of New
Address and Employment. During the 12-month period immediately following the
termination of your relationship with the Company, for any reason, whether
voluntary or involuntary, you will promptly provide the Company with pertinent
information concerning each new job or other business activity in which you
engage or plan to engage during such 12-month period as the Company may
reasonably request in order to determine your continued compliance with your
obligations under this Appendix I. You shall notify your new employer(s) of your
obligations under this Appendix I,



--------------------------------------------------------------------------------



 
[exhibit106chiricoretenti007.jpg]
  Appendix I - 3   and hereby consent to notification by the Company to such
employer(s) concerning your obligations under this Appendix I. The Company shall
treat any such notice and information as confidential, and will not use or
disclose the information contained therein except to enforce its rights
hereunder. Any breach of this Section 5 shall constitute a material breach of
this agreement. 6. Acknowledgement of Reasonableness; Remedies. In signing or
electronically accepting the Retention Bonus Agreement, you give the Company
assurance that you have carefully read and considered all the terms and
conditions hereof. You acknowledge without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the good will, Confidential Information and other legitimate
business interests of the Company, that each and every one of those restraints
is reasonable in respect to subject matter, length of time, and geographic area;
and that these restraints will not prevent you from obtaining other suitable
employment during the period in which you are bound by them. You will never
assert, or permit to be asserted on your behalf, in any forum, any position
contrary to the foregoing. Were you to breach any of the provisions of this
Appendix I, the harm to the Company would be irreparable. Therefore, in the
event of such a breach or threatened breach, the Company shall, in addition to
any other remedies available to it, have the right to obtain preliminary and
permanent injunctive relief against any such breach or threatened breach without
having to post bond, and you agree that injunctive relief is an appropriate
remedy to address any such breach. Without limiting the generality of the
foregoing, or other forms of relief available to the Company, in the event of
your breach of any of the provisions of this Appendix I, you will forfeit any
award or payment made pursuant to any applicable severance or other incentive
plan or program, or if a payment has already been made, you will be obligated to
return the proceeds to the Company. 7. Unenforceability. In the event that any
provision of this Appendix I shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. The 12-month period of restriction set forth in
Sections 1, 2, 3 and 4 hereof and the 12-month period of obligation set forth in
Section 5 hereof shall be tolled, and shall not run, during any period of time
in which you are in violation of the terms thereof, in order that the Company
shall have the agreed-upon temporal protection recited herein. 8. Governing Law
and Consent to Jurisdiction. The terms of this Appendix I shall be governed by
and interpreted in accordance with the laws of the State of Delaware, as if
performed wholly within the state and without giving effect to the principles of
conflicts of law. In the event of any alleged breach of this Appendix I, you
consent and submit to the exclusive jurisdiction of the federal and state courts
in and of the State of Delaware. You will accept service of process by
registered or certified mail or the equivalent directed to your last known
address on the books of the Company, or by whatever other means are permitted by
such court. 9. Attorneys’ Fees and Costs. Except as prohibited by law, you shall
indemnify the Company from any and all costs and fees, including attorneys’
fees, incurred by the Company in successfully enforcing the terms of this
Retention Bonus Agreement against you (including, but not limited to, a court
partially or fully granting any application, motion, or petition by the Company
for a temporary restraining order, preliminary injunction, or permanent
injunction), as a result of your breach or threatened breach of any provision
contained herein. The Company shall be entitled to recover from you its costs
and fees incurred to date at any time during the course of a dispute (i.e.,
final resolution of such dispute is not a prerequisite) upon written demand to
you. 10. Enforcement. The Company agrees that it will not enforce Sections 1, 2,
4 or the portion of Section 3 that prohibits you from hiring Company employees
and independent contractors to restrict your employment in any jurisdiction in
which such enforcement is contrary to law or regulation to the extent that you
are a resident of such jurisdiction at the time your relationship with the
Company terminates and does not otherwise change residency during the
restriction period.



--------------------------------------------------------------------------------



 